Citation Nr: 1418157	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posstraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  

In addition to disagreeing with the denial of service connection for a psychiatric disorder in April 2010, the Veteran also filed a notice of disagreement for the issue of entitlement to an increased initial rating for residual scars, status post appendectomy.  However, although the RO furnished the Veteran with a June 2010 statement of the case, the Veteran did not timely perfect an appeal with respect to the post appendectomy scars in his August 2010 VA Form 9, and therefore, this issue is not presently before the Board.

In August 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of details regarding the helicopter crash that he claimed to have witnessed in 1984.  However, in an August 2013 statement submitted at the hearing, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the August 2013 hearing transcript, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran alleges that he has PTSD due to witnessing a June 1984 helicopter crash during a training exercise on the U.S.S. Peoria.  He asserts that four of his friends were killed in the helicopter crash.  

In an April 2010 letter, the Veteran's VA treating psychologist determined that he met the DSM-IV criteria for chronic PTSD.  She based this diagnosis on the reported stressor of witnessing the in-service helicopter crash in which his friends died.  However, in April 2010, the RO had issued a Formal Finding of a Lack of Information Required to Corroborate a Stressor Associated With a Claim of Service Connection for PTSD.  

Subsequently, at his August 2013 travel board hearing, the Veteran submitted Internet documents providing the names of his four friends that were killed in the helicopter crash, as well as information regarding a June 1, 1984 helicopter crash.  Specifically, the information revealed that a CH-53E exploded and plunged into the ocean on June 1, 1984 while lifting a truck from a ship moored off San Clemente Island, killing four Marines.  An investigation revealed that the crash had been caused by vibration in the helicopter, which was triggered when a sling attachment point on the truck failed.  Additionally, the names of the Veteran's four friends who were killed in a helicopter crash were Frank Kolber Jr., Jacques Mayo, Kenneth McKinlay, and Joachim Riccardi.  Accordingly, as the submitted information tends to support the Veteran's claimed stressor, confirmation of such stressor should be accomplished on remand.

To establish service connection for PTSD, there must be a link established by medical evidence, between current symptoms and an in-service stressor.  Although the record does contain a diagnosis of PTSD, this diagnosis was based upon the report of an unverified stressor.  Therefore, given the above, the Board finds that a VA examination is warranted for the purpose of determining whether the Veteran's reported stressor pertaining to his witnessing an in-service helicopter crash is sufficient to support a diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran reported at his August 2013 travel board hearing that since 1985, he had received psychiatric treatment at the VA medical centers in Martinez, Menlo Park, Palo Alto, San Francisco, and Oakland; Alta Bates Summit Medical Center; Kaiser; and Oak Mill Hospital in Oakland.  However, it does not appear that all of these treatment records have been associated with the claims file.  The Board notes that in August 2013, the Veteran submitted authorization forms for all of the medical facilities where he had previously received treatment except for Kaiser and Oak Mill Hospital.  As these VA and private treatment records are pertinent and may be helpful to the Veteran's claim for service connection for PTSD, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder, to include PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should specifically be asked to provide the appropriate release forms for Kaiser and Oak Mill Hospital in Oakland.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Undertake appropriate development through official sources, including the Joint Services Records Research Center (JSRRC) and the deck logs of the U.S.S. Peoria, to corroborate that a helicopter crash occurred in June 1984 during a training exercise with the U.S.S. Peoria in which Frank Kolber Jr., Jacques Mayo, Kenneth McKinlay, and Joachim Riccardi died.  If records are unavailable, then notify the Veteran and his representative of this fact.   

3.  Thereafter, schedule the Veteran for a VA examination to obtain a medical opinion to determine whether the Veteran suffers from PTSD as a result of a corroborated stressor.  The RO/AMC should identify any stressors deemed corroborated/verified to the examiner.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a) State whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current PTSD diagnosis.

b) If a diagnosis of PTSD is made, the examiner should then state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's stressor of witnessing a helicopter crash in which his friends were killed is sufficient to support a diagnosis of PTSD.  

c) Then state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's symptoms are related to the claimed stressor of witnessing a helicopter crash in which his friends were killed.

d) If a psychiatric diagnosis other than PTSD is found, state whether it is at least as likely as not (at least a 50 percent probability) that such is related to service, including witnessing a helicopter crash in which his friends were killed.

e) The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



